DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to the claims have been recorded.

Response to Arguments
Applicant’s arguments filed on 4/28/2022 have been fully considered but they are not persuasive.  Applicant’s arguments are based on the newly provided amendments and are fully addressed with the remarks and rejections provided to the newly provided amended.

Regarding Applicant’s arguments based on the 101 rejection.  Applicant’s amendments have overcome the 101 rejection.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6-9, 11, 13-16, 18, 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan US 20130216102 in view of Burry US 20130204719 and in further view of Romanowich US 20070039030.


The specifications have no support for ‘subsequent’; but it is noted that Applicant’s art is a system; executable; instruction, or method that can be executed multiple times. As such the prior art also can be executed multiple time. Any arguments agents the art used based on ‘subsequent’ may result in new matter rejections.

It is also understood that Applicants art is not limited to only a first and second vehicle as it can be executed multiple times, similarly the arts used can be executed multiple time for a first, second and n number of vehicles.  Similarly, because the method can be executed multiple times, multiple orders as in first and second orders can also be handled. 

Regarding claim 1, Ryan teaches a system, comprising: 

a memory having instruction stored thereon, and a processor configured to read the instruction to: (Ryan Fig.3 #322)

receive imaging data from at least one imaging device configured to provide a field-of-view of a predetermined area associated with a retail location; (Ryan Fig.3 #322)

extract, using an image recognition process, a vehicle identifier for a vehicle within the image data; (Ryan para 40, The image capture device 320 may capture image data related to the motor vehicle)

compare the extracted vehicle identifier to a first identifier associated with a primary vehicle for an order in a set of orders associated with the retail location; (Ryan para 18, The data may include, but are not limited to, content and user data such user profiles; product and service listings associated with buyers and sellers [set of orders]; auction bids; transaction data; and payment data, among other things.) (Ryan para 32 the database interface module 220 may receive one or more pieces of identification [first and second identifiers] information from the imaging module 210 and may use the piece(s) of information as key(s) or search query terms to perform a search of one or more databases 225, which may store data records 227 for users and/or vehicles [primary and secondary vehicles].) Also 34, 40, and 47.  Ryan para 34 states (license plate information may be stored in a third party database maintained by a state's Department of Motor Vehicles.)  The DMV stores records of all the cars associated with the user and there make model and tag number. 
Ryan teaches all of the limitations of claim 1 and Burry further teaches 
 determine that the extracted vehicle identifier does not match the first identifier associated with the primary vehicle and the order; (Burry Fig.3 #315 capture an image of the vehicle #320 detect license plate from the image i.e. first identifier associated with primary vehicle, and 335 license plate data associated with an order on the order list?)

compare, in response to determining that the extracted vehicle identifier does not match the first identifier, (Burry Fig.3 #335 license plate data associated with an order on the order list? NO.)

the extracted vehicle identifier to a second identifier associated with a secondary vehicle and the order; (Burry Fig.3 No path from #355 second iteration loop)

determine that the extracted vehicle identifier matches the second identifier associated with the secondary vehicle and the order; and (Burry Fig.3 #355 Yes path)

associate, in response to determining the extracted vehicle identifier matches the second identifier, the vehicle with the order (Burry Fig.3 #340)
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Ryan in view of Burry for the purpose of efficient handling of the flow of vehicles through a drive-thru is vital in securing more revenue and retaining more customers, such that the claimed invention as a whole would have been obvious.

Regarding wherein the processor is further configured to read the instructions to: (Romanowich para 44; each camera device (102, 104, 106, 108, 110, 112) can vote [voting is processing of information])

verify an operational state of the at least one imaging device; and (Romanowich para 44; can vote [verifying votes] on the operational status of the centralized control systems (114, 116) [imaging device])

modify an operation based, at least in part, on the verification of the operational state of the at least one imaging device, wherein modifying the operation includes ignoring imaging input from the at least one imaging device identified as being in a non-operational state and utilizing alternative information for the image recognition process. (Romanowich para 49; when a camera device is taken off line the guard interface unit 118 will be notified so that the failed unit can be promptly replaced or repaired, and the guards will be attentive to concentrate additional resources to the monitoring areas with single camera coverage , e.g., manually commanding a video feed [alternative information] from such areas of single camera coverage.)

Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Ryan and Burry in view of Romanowich for the purpose of wide area coordinated surveillance, such that the claimed invention as a whole would have been obvious.


Regarding claim 2, Ryan, Burry and Romanowich teach all of the limitations of claim 1 and further teaches, wherein the processor is configured to read the instructions to: 

generate a staging notification for the order, wherein the staging notification is generated prior to receiving imaging data; (Ryan para 50 personalized service offerings may greet the user. if the user 315 has pre-ordered items or arranged for a retail store 350 to hold items for pick up, and may arrange for the items to be available for the user 315 for pick up.)

generate a loading notification after the vehicle is associated with the order. (Ryan para 52-53, The retail store 350 may then prepare the items for pickup by the user 315.  so that the user 315 may receive them promptly.  Drive-through)

Claim 3; Cancelled.

Regarding claim 4, Ryan, Burry and Romanowich teach all of the limitations of claim 1 and further teaches, wherein the image recognition process comprises an automated license plate recognition process. (Ryan para 40 image capture device capture image data may include license plate)

Claim 5; Cancelled

Regarding claim 6, Ryan, Burry and Romanowich teach all of the limitations of claim 1 and further teaches, wherein prior to associating the vehicle with the order, the processor is configured to read the instruction to: identify the extracted vehicle identifier as being associated with an unmatched vehicle; (Rayon para 47, other data items (e.g., stickers, decals, user image, user clothing, etc.) that may be captured by image capture device 320, 322 may be used to identify) [vehicle is not identified but stickers, decals and user image are identified]

receive an order identifier associated with the order; and (Ryan par 47, and retrieve user-related information. Para 45, When the user orders one or more items, the order may be recorded and the user's data record 227 may be updated.)

associate the unmatched vehicle with a user profile associated with the order identifier, wherein the unmatched vehicle is designated as the secondary vehicle in the user profile and extracted vehicle identifier is stored as the second identifier associated with the secondary vehicle. (Ryan para 32-33 and 69; databases 225, which may store data records 227 for users and/or vehicles [associates with user and/ or vehicle]. the vehicle data record may comprise history information or preference information associated with a vehicle.) [User associated with a vehicle. A vehicle can be a second vehicle, single user]

Regarding claim 7, Ryan, Burry and Romanowich teach all of the limitations of claim 1 and further teaches, wherein the at least one imaging device comprises a plurality of imaging devices, wherein processor is configured to read the instructions to (Ryan Fig. 4. 420,422, 424)

receive an indication of a status of each of the plurality of imaging devices, and (Ryan para 27; The imaging module 210 may be configured to receive [status is received] image data of a vehicle from an image capture device)

wherein the processor is configured to read the instructions to extract the vehicle identifier from a set imaging devices having a first indication of status. (Ryan para 27-32; the image data may be captured at specific locations relative to a retailer location (e.g., a retail store).  For example, cameras may be placed at certain areas of a drive-through lane) Based on Applicants specifications last line paragraph 53. “to capture only a predetermined portion of a parking area, such as, for example, one or more designated pick-up spots in the parking area.  No other support is given.

Claim 8 is rejected using the dame rejections as made to claim 1.
Claim 9 is rejected using the dame rejections as made to claim 2.
Claim 10 Canceled.
Claim 11 is rejected using the dame rejections as made to claim 4.
Claim 12 Cancelled
Claim 13 is rejected using the dame rejections as made to claim 6.
Claim 14 is rejected using the dame rejections as made to claim 7.
Claim 15 is rejected using the dame rejections as made to claim 1.
Claim 16 is rejected using the dame rejections as made to claim 2.
Claim 17 Canceled.
Claim 18 is rejected using the dame rejections as made to claim 4.
Claim 19 Cancelled
Claim 20 is rejected using the dame rejections as made to claim 6.

Regarding claim 21, Ryan, Burry and Romanowich teach all of the limitations of claim 1 and further teaches, wherein the processor is configured to read the instructions to:
 determine that the extracted vehicle identifier matches the first identifier associated with the primary vehicle and the order; and (Burry Fig.3 #335 Yes)

associate, in response to determining the extracted vehicle identifier matches the first identifier, the vehicle with the order. (Burry Fig.3 #335 Yes and #340)
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Ryan and Romanowich in view of Burry for the purpose of efficient handling of the flow of vehicles through a drive-thru is vital in securing more revenue and retaining more customers, such that the claimed invention as a whole would have been obvious.

Regarding claim 22, Ryan, Burry and Romanowich teach all of the limitations of claim 1 and further teaches, wherein prior to associating the vehicle with the order, the processor is configured to read the instructions to: 

identify the extracted vehicle identifier as being associated with an unmatched vehicle; (Burry Fig.3 #335 No path)

receive an order identifier associated with the order; (Burry Fig.3 #330; license palate data with an order list, second iteration loop) and 

associate the unmatched vehicle with a user profile associated with the order identifier. (Burry Para 26; the order list can comprise a listing of the received orders, details of the orders, license plate data associated with the orders and/or with profiles of individuals who placed the orders, and/or other information.)
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Ryan and Romanowich in view of Burry for the purpose of efficient handling of the flow of vehicles through a drive-thru is vital in securing more revenue and retaining more customers, such that the claimed invention as a whole would have been obvious.


Regarding claim 23, Ryan, Burry and Romanowich teach all of the limitations of claim 221 and further teaches, wherein the processor is configured to read the instructions to: 

receive, in a subsequent order pick-up, imaging data from the at least one imaging device of the predetermined area; (Burry Fig.3 #315; Fig.1 camera and para 21; the camera 115 can take the one or more images [for subsequent order pick-up] at any point.) The camera can take any number of images during order pick-up. 

extract, using the image recognition process, the vehicle identifier for the vehicle within the image data; (Burry Fig.3 #320 and Para 15 and 17; License plate recognition)

identify, in the subsequent order pick-up, the extracted vehicle identifier as being associated with the unmatched vehicle; (Burry para 26; Upon receiving the order, the establishment 105 can place the order on an order list with any other received orders. More particularly, the order list can comprise a listing of the received orders, details of the orders, license plate data associated with the orders and/or [or being other than the license plate data i.e. unmatched vehicle] with profiles of individuals who placed the orders, and/or other information [profile and other information is used in placed of unmatched vehicle].) 

receive a second order identifier associated with the user profile and a second order in the set of orders; and (Burry para 25, the individual can create [received by the system by the individual] a profile with the online ordering [first second …n orders] system, the mobile application, and/or the like. Further, the individual can associate one or more license plate numbers with the profile.))  

associate the unmatched vehicle with the user profile, wherein, in response to the unmatched vehicle being associated with the user profile, the first order, and the second order, (Burry para 26, profiles of individuals who placed the orders, and/or other information [profile and other information is used in placed of unmatched vehicle].))  

the unmatched vehicle is designated as the secondary vehicle in the user profile, and (Burry para 25, the individual can create [designate unmatched vehicle] a profile with the online ordering system, the mobile application, and/or the like. Further, the individual can associate one or more license plate [for the unmatched vehicle] numbers with the profile.))  

the extracted vehicle identifier is stored as the second identifier associated with the secondary vehicle. (Burry para 25; The one or more [second identifiers] license plate numbers [extracted by individual] can then be associated [stored] with any order placed by the individual when signed into the profile.)
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Ryan and Romanowich in view of Burry for the purpose of efficient handling of the flow of vehicles through a drive-thru is vital in securing more revenue and retaining more customers, such that the claimed invention as a whole would have been obvious.

Regarding claim 24, Ryan, Burry and Romanowich teach all of the limitations of claim 1 and further teaches, wherein the processor is configured to read the instructions to: 

extract a second vehicle identifier for a second vehicle within the image data; (Burry Fig. #320 No path, i.e. second iteration loop)

determine that the second vehicle associated with the extracted second vehicle identifier is excluded from being associated as the secondary vehicle with a user profile; and (Burry Para 26; the order list can comprise a listing of the received orders, details of the orders, license plate data associated with the orders and/or with profiles of individuals who placed the orders, and/or other information.)

exclude the extracted second vehicle identifier from being associated as the secondary vehicle. (Burry Fig.3 #340 after first iteration. That is path No from 335 for first vehicle back to 310 for second vehicle then #340.)  each iteration for each vehicle… n vehicles.
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Ryan and Romanowich in view of Burry for the purpose of efficient handling of the flow of vehicles through a drive-thru is vital in securing more revenue and retaining more customers, such that the claimed invention as a whole would have been obvious.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F 11am.-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR A KARWAN/Examiner, Art Unit 2422       
                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664